PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On June 18,2004, claimant Richard Miller was operating his 1993 Chevrolet S-10 pickup truck on U.S. Route 60 and was proceeding across the Amandaville Bridge when his vehicle struck a large hole located in the bridge.
2. Respondent was responsible for the maintenance of U.S. Route 60 and the Amandaville Bridge, which it failed to maintain properly on the date of this incident.
3. As a result of this incident, Mr. Miller suffered severe physical injuries that required medical treatment.
4. Claimants and respondent have agreed to settle this claim for the total sum of One Hundred Ten Thousand Dollars ($110,000.00).
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of U.S. Route 60 and the Amandaville Bridge on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained by claimant Richard Miller; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recoveiy for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $110,000.00.
*101Award of $110,000.00.